 Case 1:17-cv-00470-KD-N Document 81 Filed 01/30/20 Page 1 of 1                   PageID #: 999



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                       )
ex rel., MURRAY FARMER, et al.,                )
                                               )
      Plaintiffs,                              )
                                               )
vs.                                            )   CIVIL ACTION NO. 17-00470-KD-N
                                               )
THE REPUBLIC OF HONDURAS, et al.,              )
                                               )
      Defendants.                              )


                                         JUDGMENT

      In accordance with the Order entered this date, granting the United States’ motion to

dismiss, it is hereby ORDERED, ADJUDGED and DECREED that this action is DISMISSED.

      DONE and ORDERED this 30th day of January 2020.


                                           s/ Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE
